PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/077,644
Filing Date: 22 Oct 2020
Appellant(s): PELMAN et al.



__________________
Wayne S. Breyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 28, 2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 24-26 under 35 U.S.C. 112(b) on pages 2-3 of the June 1, 2021 Office Action is withdrawn.

(2) Response to Argument
Argument 1.0 on page 9 is moot.  There is no heating in the claim.

Appellant’s Argument 2.1
Appellant argues that Bohannan discloses a filament winding process but does not meet the claimed “not subjected to a force sufficient to cause full consolidation of the constituent material” as required by claim 1 (Brief at 10).  Appellant argues that Bohannan does not disclose that tension is maintained on a portion of the material that was used to make the structure so that more of that material can be wound about the mandrel without process disruption in continuous production of thermoplastic structures (Brief at 11).  Appellant argues that “continuous process” means that it produces repeated instances without breaks as shown in Figs. 8A and 8B, but that Bohannan provides only a single instance (Brief at 11-12).  Appellant further argues that claim 1 recites a continuous process where tension is maintained on a portion of the constituent material 

Examiner’s Response 2.1
Appellant’s specification states that “When thermoplastic resin is used for filament winding, a compaction roller is used to provide the requisite consolidation, since the tension is (sic) tape would be insufficient to provide the requisite pressure.” ([0012])  It is unclear why Appellant now argues that Bohannan, which is performed without a compaction roller, provides only full consolidation.  Appellant’s specification acknowledges that tape tension is insufficient to achieve consolidation.  Nevertheless, Mertiny establishes winding tension as a result effective variable even if Bohannan is insufficient on its own.
Regarding the “removing the constituent material…wherein tension is maintained on a portion of the first length of constituent material…”, this phrase must be carefully parsed and read in light of other parts of the claim.  The “first length” is only the portion already wound around the mandrel (see claim 1, line 2).  The “tension” in the “first length” do not refer to any length of constituent material between the first length and second length as Appellant seems to argue.  The “tension” refers only to material that has become part of the article on the mandrel.  In Bohannan (like the claimed invention), the entire article was wound under tension and this condition would be maintained in the resulting article.  In the claim, if constituent material has not been wound around a mandrel, then it is not part of the “first length”.  Since Bohannan also winds a first length of material around a mandrel under tension and then removes that material first length wound around a mandrel.
Appellant refers to Fig. 8A and 8B of the application to show a “continuous process”.  These figures are not recited in claim 1, however, it is important to note that this process in Figs. 8A and 8B is not actually continuous since there is a break while the apparatus switches/rotates from one mandrel to another.  If this break while switching from one mandrel to another in Appellant’s Figs. 8A and 8B is still “continuous” within the meaning of claim 1, then repeating the Bohannan process with a new mandrel is also “continuous” as interpreted in light of Appellant’s Figs 8A and 8B.  
Mertiny is pertinent for what it was cited to teach (optimizing winding tension) even if it is for a thermoset material.  

Appellant’s Argument 2.2
Appellant argues that Bohannan and Mertiny do not provide winding under tension sufficient to conform to the mandrel but insufficient to cause full consolidation or maintaining tension on a portion of the first length to enable winding a second length providing for continuous production (Brief at 13-14).

Examiner’s Response 2.2
The Examiner believes this argument was already addressed above.  To reiterate this position, Appellant’s specification states that “When thermoplastic resin is used for filament winding, a compaction roller is used to provide the requisite consolidation, since the tension is (sic) tape would be insufficient to provide the requisite pressure.” ([0012])  Bohannan, which is 

 Appellant’s Argument 3.1
Appellant argues that this claim is allowable by dependence on claim 1.

Examiner’s Response 3.1
The Examiner maintains that the prior art teaches the subject matter of this claim.

Appellant’s Argument 4.1, 4.2, and 4.3
Appellant argues that Ashton fails to teach removing the constituent material comprises sectioning the wound constituent into a plurality of preforms or charges (Brief at 14), but then argues that Ashton forms a sheathing of continuous filaments wrapped about a mandrel and cutting the sheathing at flange portions to form a cured/finished fiber composite part that is not a “preform” (Brief at 15).  Appellant further argues that curing in a mold produces a crosslinked part (Brief at 17). 

Examiner’s Response 4.1, 4.2, and 4.3
The Examiner maintains that Bohannan teaches a process that can be considered a preform.  Ashton was relied upon for known steps of sectioning and molding to provide a 

Appellant’s Argument 5.1, 6.1, and 6.2
Appellant argues that claims 8, 9-12, and 26 are allowable by dependence on claim 1 or claim 24.

Examiner’s Response 5.1, 6.1, and 6.2
The Examiner maintains that the prior art teaches the subject matter of this claim.

Appellant’s Argument 7.1 
Appellant argues that Bohannan does not disclose that while removing constituent material from the mandrel, tension is maintained on a portion of the first length of constituent material, thereby enabling winding a second length of the constituent material around the mandrel, as discussed in Arguments 2.1 and 2.2 (Brief at 19).

Examiner’s Response 7.1
This argument was addressed above.  Since the “first length” only refers to the material would on the mandrel, and not material extending between mandrels, Bohannan provides all the same features since the stress state in the material on the Bohannan mandrel would be the same as those in the instant case.  The pertinent length of constituent material considered is not that extending between two mandrels, but only the first length wound around a mandrel.

Appellant’s Argument 8.1, 8.2, 8.3, 8.4, and 8.5
Appellant argues that, as discussed in Arguments 4.1 and 4.2, Ashton does not form “preforms” or sectioning segments (Brief at 20).  Appellant argues that the “preform-charge fixture” in claim 15 is necessarily different from “mold cavity” in claim 16 (Brief at 21).  Appellant argues that claim 18 requires a non-circular mandrel, and reproduces claim 18 (with no mention of “non-circular”) (Brief at 22).

Examiner’s Response 8.1, 8.2, 8.3, 8.4, and 8.5
The Examiner maintains that Ashton is pertinent for what it was relied upon.  The ordinary artisan would not be blind to the sectioning and molding techniques taught by Ashton even if they utilized a different resin matrix material.  Appellant is invited to further discuss their position that claim 18 requires a non-circular mandrel even though there is no mention of a non-circular mandrel in the claim.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        
Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an